Exhibit THE BLACK & DECKER CORPORATION AND THE BANK OF NEW YORK MELLON as Trustee THIRD SUPPLEMENTAL INDENTURE to the INDENTURE dated as of November 16, 2006 Dated as of March 12, 2010 THIS THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of March 12, 2010, is among THE BLACK & DECKER CORPORATION, a Maryland corporation (the “Company”), STANLEY BLACK & DECKER, INC. (formerly known as The Stanley Works), a Connecticut corporation (the “Guarantor”), and THE BANK OF NEW YORK MELLON (formerly known as The Bank of New York), as trustee (the “Trustee”). Witnesseth: WHEREAS, the Company has executed and delivered to the Trustee an Indenture, dated as of November 16, 2006, between the Company and the Trustee (as amended, the “Indenture”), providing for the issuance from time to time of one or more series of Debt Securities; WHEREAS, the Trustee has heretofore authenticated, and the Company has heretofore issued, (a) $300,000,000 aggregate principal amount of 5.75% Notes due 2016 (the “2016
